IN THE SUPREME COURT OF THE STATE OF NEVADA


                LEONARD RAY WOODS,                                       No. 83728
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.
                                                                            FILED
                                                                             AUG 1 1 2022
                                                                           ELIZABETH A. BROWN
                                                                         CLERK4 VPREME COURT
                                                                        BY
                                                                              DEP. UTC19
                                                                                      rtEILF-2;16.
                                                                                              (
                                        ORDER OF AFFIRMANCE
                            This is a pro se appeal from a district court order denying a
                postconviction petition for a writ of habeas corpus.' Eighth Judicial District
                Court, Clark County; Tierra Danielle Jones, Judge.
                            Appellant Leonard Woods voluntarily and knowingly waived
                his right to counsel and represented himself at trial. After his conviction,
                the district court appointed appellate counsel, and this court affirmed the
                judgment of conviction. Woods u. State, No. 78816, 2020 WL 6504629 (Nev.
                Nov. 3, 2020) (Order of Affirmance). Woods filed a timely postconviction
                petition, alleging several errors in the trial proceedings. The district court
                denied the petition without conducting an evidentiary hearing. This appeal
                followed.
                            First, Woods argues that the district court erred in not granting
                his repeated motions for substitute counsel and his motion to suppress the


                      1Having  considered the pro se brief filed by appellant, we conclude
                that a response is not necessary. NRAP 46A(c). This appeal therefore has
                been submitted for decision based on the pro se brief and the record. See
                NRAP 34(f)(3).



SUPREME COURT
        OF
      NEVADA


(0) I 947A
                   contents of his cell phone. This court has already considered, rejected, and
                   resolved these contentions, see Woods, 2020 WL 6504629, at *2 n.2, *4
                   (concluding that the district court did not err in denying either Woods's
                   motions for substitute counsel or his motion to suppress the evidence
                   recovered from his cell phone); consequently, the doctrine of the law of the
                   case bars relitigating these issues, see Hsu v. Cty. of Clark, 123 Nev. 625,
                   630, 173 P.3d 724, 728 (2007) (explaining that the purpose of the law-of-the-
                   case doctrine is to prevent reconsideration of matters that have been settled
                   and put to rest). Therefore, the district court did not err in denying these
                   claims without conducting an evidentiary hearing.
                               Next, Woods argues that, in violation of Brady v. Maryland, 373
                   U.S. 83 (1963), the State did not disclose exculpatory evidence. This claim
                   could have been raised on direct appeal, and Woods therefore had to
                   demonstrate good cause for the failure to do so and prejudice. See NRS
                   34.810(1)(b)(2), (3). To demonstrate good cause and prejudice through a
                   Brady violation, the petitioner must show "(1) the evidence is favorable to
                   the accused, either because it is exculpatory or impeaching; (2) the State
                   withheld the evidence, either intentionally or inadvertently; and (3)
                   prejudice ensued, i.e., the evidence was material." State v. Huebler, 128
                   Nev. 192, 198, 275 P.3d 91, 95 (2012) (internal quotation marks omitted);
                   see also id. (recognizing that the second and third prongs of a Brady
                   violation mirror required showings of cause and prejudice). Here, Woods
                   makes only a bare claim that the State withheld "fingerprint evidence,
                   DNA, physical evidence and the like." Woods failed to allege this evidence
                   was favorable, withheld, or material. Thus, he failed to support this claim




SUPREME COURT
      OF
    NEVADA
                                                        2
(0) I 947A mlac>
                with specific facts that, if true, would entitle him to relief. See Hargrove v.
                State, 100 Nev. 498, 502, 686 P.2d 222, 225 (1984).
                            Next, Woods argues that the district court erred in denying his
                motion to review law enforcement personnel files, appointing his previously
                appointed counsel as standby counsel after he chose to represent himself,
                not providing sufficient resources for his defense, and conducting trial six
                months after Woods voluntarily and knowingly waived his right to counsel.
                Additionally, Woods claims that the State improperly influenced witnesses.
                These claims could have been raised on direct appeal, and Woods therefore
                had to demonstrate good cause for the failure to do so and prejudice. See
                NRS 34.810(1)(b)(2), (3).     In his petition, Woods did not attempt to
                demonstrate good cause or that he would suffer from a fundamental
                miscarriage of justice if his claims were not considered on their merits. See
                Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001) (explaining
                that absent a showing of good cause and prejudice, the petitioner must
                demonstrate that failure to consider the claims on the merits would result
                in a fundamental miscarriage of justice), abrogated on other grounds by
                Rippo v. State, 134 Nev. 411, 423 n.12, 423 P.3d 1084, 1097 n.12 (2018).
                Therefore, the district court did not err in finding these claims were
                procedurally barred.
                            Furthermore, to the extent that these claims could be construed
                as claims of ineffective assistance of appellate counsel for not raising the
                issues on appeal, Woods has not shown deficient performance or prejudice.
                To show ineffective assistance of appellate counsel, a petitioner must
                demonstrate that counsel's performance was deficient in that it fell below
                an objective standard of reasonableness, and resulting prejudice such that



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                  the omitted issue would have had a reasonable probability of success on
                  appeal. Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996).
                  Both components of the inquiry must be shown. Strickland v. Washington,
                  466 U.S. 668, 697 (1984). Here, appellate counsel raised numerous issues,
                  and none of the claims raised by Woods show a reasonable probability of a
                  different outcome on appeal. Therefore, the district court did not err in
                  denying these claims without conducting an evidentiary hearing. See Gray
                  v. Greer, 800 F.2d 644, 646 (7th Cir. 1986) ("Generally, only when ignored
                  issues are clearly stronger than those presented, will the presumption of
                  effective assistance of counsel be overcome."), Kirksey, 112 Nev. at 998, 923
                  P.2d at 1113 ("Effective assistance of appellate counsel does not mean that
                  appellate counsel rnust raise every non-frivolous issue.").
                              Finally, Woods argues that he should have been appointed
                  postconviction counsel.    NRS 34.750(1) provides for the discretionary
                  appointment of postconviction counsel and sets forth the following factors
                  which the court may consider in deciding whether to appoint counsel: the
                  petitioner's indigency, the severity of the consequences to the petitioner, the
                  difficulty of the issues presented, whether the petitioner is unable to
                  comprehend the proceedings, and whether counsel is necessary to proceed
                  with discovery. The decision is not necessarily dependent upon whether a
                  petitioner raises issues that, if true, would entitle the petitioner to relief.
                  See Renteria-Novoa v. State, 133 Nev. 75, 77, 391 P.3d 760, 762 (2017).
                  Considering the NRS 34.750 factors, we conclude that the district court did
                  not abuse its discretion in denying Woods's motion for the appointment of
                  counsel. Despite Woods's lengthy sentence, Woods did not raise difficult or
                  complex issues.    Woods represented himself at trial, which reflects his



SUPREME COURT
      OF
    NEVADA
                                                        4
(0) 1947A 440p.
                ability to understand the proceedings. And Woods has not raised any issues
                that necessitate discovery. Accordingly, we
                                    ORDER the judgment of the district court AFFIRMED.2



                                                                      , C.J.
                                              Parraguirre
                                9




                                                 J.
                Silver




                cc:      Hon. Tierra Danielle Jones, District Judge
                         Leonard Ray Woods
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




                         2TheHonorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.



SUPREME COURT
        OF
     NEVADA
                                                            5
(0) I947A